Calendar Dragon Inc. 11602 – 75 Ave. Edmonton, Alberta, T6G 0J2 May 5, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Jan Woo Re:Calendar Dragon Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed April 19, 2011 File No. 333-172896 Dear Jan Woo, We are in receipt of your comment letter of May 5, 2011 and have filed an amendment to the S-1 which was originally filed March 17, 2011. Certain Relationships and Related Transactions, page 27 1. Disclosure added to section entitled Certain Relationships and Related Transactions. Yours truly, /s/ R. Neil MacIver Roderick Neil MacIver President
